Citation Nr: 0709807	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  05-21 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
due to exposure to an herbicide agent.

2.  Entitlement to service connection for hypertension, 
secondary to diabetes mellitus.

3.  Entitlement to service connection for a heart condition, 
secondary to diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, secondary to diabetes 
mellitus.

5.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder and 
depression.

6.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Navy from 
June 1972 to March 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Haas v. Nicholson, 20 Vet. App. 
257 (2006), that reversed a decision of the Board which 
denied service connection for disabilities claimed as a 
result of exposure to herbicides.  VA disagrees with the 
Court's decision in Haas  and is seeking to have this 
decision appealed to the United States Court of Appeals for 
the Federal Circuit.  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.  Therefore, the 
issue of entitlement to service connection for diabetes 
mellitus and the issues of entitlement to service connection 
for hypertension, a heart condition and peripheral 
neuropathy, claimed as secondary to diabetes mellitus, are 
stayed.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will be resumed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has asserted that he has post-traumatic stress 
disorder and bilateral hearing loss due to his service in the 
United States Navy.  The Board finds that additional 
evidentiary development is required before the Board can make 
a final adjudication on these claims.

In a recent decision by the Court, it was determined that the 
notice required by the VCAA must apply to all five elements 
of service-connection claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran has not been 
provided such notice.  In addition, the veteran has not been 
provided a VCAA notification letter that provides the 
specific elements of a post-traumatic stress disorder claim.  
Upon remand, the veteran should be provided a VCAA letter 
that complies with Dingess and informs the veteran of the 
specific evidence needed to substantiate entitlement to post-
traumatic stress disorder

The record contains information indicating that the veteran 
receives disability benefits from the Social Security 
Administration (SSA).  The record, however, does not 
currently contain copies of any determinations or medical 
records held by SSA.  As the RO has not yet attempted to 
obtain the SSA disability determinations and the underlying 
medical records, the Board finds that the veteran's appeal 
needs to be remanded in order that these records may be 
obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see 
also Tetro v. Gober, 14 Vet. App. 100, 110 (2000) (holding 
that VA has a duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists).  In addition, the AMC/RO should obtain 
copies of any other outstanding treatment records.

Regarding the veteran's claim for entitlement to service 
connection for post-traumatic stress disorder, the Board 
notes that service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f).  The veteran has been diagnosed as having post-
traumatic stress disorder.  Service connection for post-
traumatic stress disorder, however, requires a verified 
stressor unless the veteran engaged in combat.  See 38 C.F.R. 
§ 3.304(f).  As the record contains no objective evidence 
that the veteran engaged in combat, the events which the 
veteran asserts are the source of his post-traumatic stress 
disorder must be corroborated. 

The veteran asserted that he has post-traumatic stress 
disorder due to viewing tapes of people being bombed.  On 
other occasions, the veteran has asserted that he has the 
disorder due to witnessing the bombing of people, handling 
tanks full of Agent Orange, and being aboard a ship when two 
catapults were on fire.

The RO denied the veteran's claim without attempting 
verification of the veteran's stressors, finding that there 
was no independent evidence confirming that the veteran had 
experienced more than ordinary stress inherent in service in 
a combat zone.  After review of the record, the Board finds 
that the veteran should be given an opportunity to provide 
details regarding his alleged stressors.  The veteran should 
be informed of what a stressor is and the need for him to 
provide as detailed information as possible regarding the 
alleged stressors.  In addition, the Board finds that the 
AMC/RO should attempt to obtain the veteran's personnel 
records.  

After this development is accomplished, the AMC/RO should 
accomplish any further development based on the veteran's 
responses regarding his alleged stressors and review of the 
personnel records.  The AMC/RO should specifically evaluate 
whether the veteran has provided sufficiently detailed 
information regarding alleged stressors to attempt 
verification through all appropriate channels including the 
United States Army and Joint Services Record Research Center 
(JSRRC) (formerly United States Armed Services Center for 
Unit Records Research (CURR)).  Further, if any of the 
veteran's stressors are verified, the veteran should be 
scheduled for a VA psychiatric examination to determine if 
the veteran has post-traumatic stress disorder due to the 
verified stressor(s).

Accordingly, the case is REMANDED for the following action:

1. Send the veteran a VCAA notification 
letter that complies with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and 
informs the veteran of the specific 
evidence needed to substantiate 
entitlement to post-traumatic stress 
disorder.

2.  Contact SSA and obtain a copy of any 
decision(s) regarding the veteran's claim 
for disability benefits, as well as any 
medical records in its possession.

3.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
veteran for a psychiatric disability, to 
include post-traumatic stress disorder 
and depression, and bilateral hearing 
loss should be obtained and made part of 
the record.

4.  Obtain the veteran's personnel 
records.  

5.  Inform the veteran of what a stressor 
is and the need for him to provide as 
detailed information as possible 
regarding the alleged stressors.  If the 
AMC/RO obtains sufficient detail 
regarding a stressor or stressors, the 
AMC/RO should request a report from JSRRC 
indicating whether the stressor(s) can be 
corroborated.

6.  If an alleged stressor is verified, 
the AMC/RO should schedule the veteran 
for a VA psychiatric examination to 
evaluate the veteran for post-traumatic 
stress disorder and determine the basis 
for the disorder.  The examiner should 
review the veteran's claims folder, 
including the veteran's alleged 
stressors.  The examiner should then 
state whether it is at least as likely as 
not that the veteran has post-traumatic 
stress disorder due to the verified 
stressor(s).  The examiner should note 
what stressor(s) caused post-traumatic 
stress disorder.  All opinions must be 
supported by complete rationale.

7.  Then, after any additional indicated 
development is completed, the AMC/RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision by the Board is 
appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  See 38 C.F.R. 
§ 20.1100(b).




